DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2021, 09/24/2021, 02/10/2022 and 02/11/2022 are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Rivers on 03/26/2022.

Claims 5-9, 12-13, 15-16, 18 and  20-26 have been amended as follows: 

5. (Currently amended) A touch sensor for combined capacitive touch and force sensing, the touch sensor comprising: 
a plurality of first electrodes and a plurality of second electrodes, the plurality of second electrodes insulated from the plurality of first electrodes, wherein the plurality of first and second electrodes are configured for mutual capacitive touch sensing; 
a transparent cover; 
a transparent piezoelectric film stacked between the transparent cover and the plurality of first and second electrodes; and 
a patterned counter electrode stacked between the transparent piezoelectric film and the transparent cover, wherein the patterned counter electrode is an interconnected conductive region formed from 
the plurality of counter electrode elements with respect to the plurality of first and second electrodes are configured to maximise a capacitance between the patterned counter electrode and the plurality of first electrodes, or between the patterned counter electrode and the plurality of second electrodes; 
wherein the patterned counter electrode comprises a grid formed from 

6. (Currently amended) The touch sensor according to claim 5, wherein the patterned counter electrode comprises a counter electrode element corresponding to each first electrode of the plurality of first electrodes.

7. (Currently amended) The touch sensor according to claim 5, wherein the patterned counter electrode comprises a counter electrode element corresponding to every Nth first electrode of the plurality of first electrodes, wherein N is an integer greater than or equal to two.

8. (Currently amended) The touch sensor according to claim 5, wherein the patterned counter electrode comprises a counter electrode element corresponding to each second electrode of the plurality of second electrodes.

9. (Currently amended) The touch sensor according to 5, wherein the patterned counter electrode comprises a counter electrode element corresponding to every Mth second electrode of the plurality of second electrodes, wherein M is an integer greater than or equal to two.

12. (Currently amended) The touch sensor according to claim 5, wherein a characteristic dimension of each of the plurality of counter electrode elements is configured such that the capacitance between the patterned counter electrode and the plurality of first electrodes is maximised subject to maintaining a mutual capacitance between each pair of first and second electrodes of the plurality of first and second electrodes above an operating threshold.

13. (Currently amended) A display assembly comprising: 
The touch sensor according to claim 5, and 
a display comprising a pixel array; 
wherein each of the plurality of counter electrode elements is positioned to overlie a gap between pixels forming the pixel array.

15. (Currently amended) A method of making a display assembly, comprising: 
receiving a display panel comprising a pixel array, a plurality of first electrodes, and a plurality of second electrodes, the plurality of second electrodes insulated from the plurality of first electrodes, wherein the plurality of first and second electrodes are configured for capacitive touch sensing; 
receiving a pressure sensing assembly comprising a transparent cover having a first face supporting a patterned counter electrode in a form of an interconnected conductive region formed from
bonding the pressure sensing assembly to the display panel such that: 
the piezoelectric film is stacked between the transparent cover and the plurality of first and second electrodes, and 
the plurality of counter electrode elements with respect to the plurality of first and second electrodes are configured to maximise a capacitance between the patterned counter electrode and the plurality of first electrodes, or between the patterned counter electrode and the plurality of second electrodes; 
wherein the patterned counter electrode comprises a grid formed from 

16. (Currently amended) A method of optimising a touch sensor for combined capacitive touch and force sensing, the touch sensor comprising: 
a plurality of first electrodes and a plurality of second electrodes, the plurality of second electrodes insulated from the plurality of first electrodes, wherein the plurality of first and second electrodes are configured for capacitive touch sensing; 
a transparent cover; 
a transparent piezoelectric film arranged between the transparent cover and the plurality of first and second electrodes; and 
a patterned counter electrode disposed between the transparent piezoelectric film and the transparent cover, wherein the patterned counter electrode is an interconnected conductive region formed from patterned counter electrode comprises a grid formed from
the method of optimising the touch sensor comprising: 
mapping, for a range of lateral displacements of the plurality of counter electrode elements with respect to the plurality of first and second electrodes, a capacitance between the patterned counter electrode and the plurality of first electrodes, or a capacitance between the patterned counter electrode and the plurality of second electrodes; 
determining optimal lateral displacements for the plurality of counter electrode elements which maximise the capacitance between the patterned counter electrode and the plurality of first electrodes; 
outputting the optimal lateral displacements.

18. (Currently amended) The method according to claim 16, further comprising: 
calculating, using the optimal lateral displacements, the capacitance between the patterned counter electrode and the plurality of first electrodes, or the capacitance between the patterned counter electrode and the plurality of second electrodes, as a function of a characteristic dimension of the plurality of counter electrode elements; 
calculating, using the optimal lateral displacements,  of the plurality of first and second electrodes as a function of the characteristic dimension of the plurality of counter electrode elements; 
determining an optimal value of the characteristic dimension which maximises a value of the capacitance between the patterned counter electrode and the plurality of first electrodes subject to maintaining the mutual capacitances between each pair of first and second electrodes of the plurality of first and second electrodes above an operating threshold; and 
outputting the optimal value of the characteristic dimension.

20. (Currently amended) The touch sensor according to claim 6, wherein the patterned counter electrode comprises a counter electrode element corresponding to each second electrode of the plurality of second electrodes.

21. (Currently amended) The touch sensor according to claim 6, wherein the patterned counter electrode comprises a counter electrode element corresponding to every Mth second electrode of the plurality of second electrodes, wherein M is an integer greater than or equal to two.

22. (Currently amended) The touch sensor according to claim 7, wherein the patterned counter electrode comprises a counter electrode element corresponding to each second electrode of the plurality of second electrodes.

23. (Currently amended) The touch sensor according to claim 7, wherein the patterned counter electrode comprises a counter electrode element corresponding to every Mth second electrode of the plurality of second electrodes, wherein M is an integer greater than or equal to two.

24. (Currently amended) A display assembly comprising: 
the touch sensor according to claim 7, and 
a display comprising a pixel array; 
wherein each of the plurality of counter electrode elements is positioned to overlie a gap between pixels forming the pixel array.

25. (Currently amended) A display assembly comprising: 
the touch sensor according to claim 9, and 
a display comprising a pixel array; 
wherein each of the plurality of counter electrode elements is positioned to overlie a gap between pixels forming the pixel array.

26. (Currently amended) A display assembly comprising: 
the touch sensor according to claim 23, and 
a display comprising a pixel array; 
wherein each of the plurality of counter electrode elements is positioned to overlie a gap between pixels forming the pixel array.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Shigetaka (US 20180183438 A1) teaches a touch sensor for combined capacitive touch and force sensing (see Fig. 1,  para. [0021] and para. [0024]. An input device where a piezoelectric sensor is provided on the front side of a capacitive sensor to increase the pressing force detection sensitivity of the piezoelectric sensor and the position detection accuracy of the capacitive sensor is provided), the touch sensor comprising: 
a plurality of first electrodes and a plurality of second electrodes (see Fig. 2, capacitive sensor 10, drive electrodes 21, sense electrodes 22), the plurality of second electrodes insulated from the plurality of first electrodes (see Fig. 2 and para. [0025]-[0026]. Drive electrodes 21 that are electrodes for capacitive sensing are formed on the front surface of the insulating substrate 11 that faces forward (in the Z1 direction). The front surfaces of the drive electrodes 21 are covered with an inter-electrode insulating layer 12. Sense electrodes 22 that also are electrodes for capacitive sensing are formed on the front surface of the inter-electrode insulating layer 12 that faces forward), wherein the plurality of first and second electrodes are configured for capacitive touch sensing (see para. [0050]. A drive voltage is applied to the drive electrodes 21 in order. Because the main electrode parts 21a of the drive electrodes 21 and the conductive patterns 23 in a floating state are coupled through capacitance, an electric field from the conductive patterns 23 to the sense electrodes 22 is formed in front of the surface sheet 40 of the input device 1 in the capacitive sensing areas S); 
a transparent cover (see Fig. 1, surface sheet 40 and para. [0023]-[0024]. The input device 1 may be transparent in its entirety to be usable as an input device to be placed in front of a display panel such as a color liquid crystal panel); 
a transparent piezoelectric film stacked between the transparent cover and the plurality of first and second electrodes (see Figs. 1-2, Fig. 6, piezoelectric patterns 33, para. [0023]-[0024] and para. [0034]. The input device 1 may be transparent in its entirety. The capacitive sensor 10, the piezoelectric sensor 30, and the surface sheet 40 are stacked in layers on the front side (facing in the Z1 direction) of the chassis 2); and 
a patterned counter electrode stacked between the transparent piezoelectric film and the transparent cover (see Fig. 1, Fig. 5-7, second electrode 34, para. [0034] and para. [0036]. The second electrodes 34 are formed on the piezoelectric patterns 33 by screen printing. The second electrodes 34 are covered with the insulating coat 38).

Another prior art, Nathan et al.  (US 20170199624 A1) teaches a touch sensor for combined capacitive touch and force sensing (see para. [0105] and Fig. 3. An electronic device incorporating a device 1, 25 for combined pressure and capacitance measurements), the touch sensor comprising: 
a plurality of first electrodes and a plurality of second electrodes, the plurality of second electrodes insulated from the plurality of first electrodes (see Fig. 7 and para. [0125]-[0127]. FIG. 7 shows a layout of first and second sensing electrodes 1, 31 for touch panel 58. The pad segments 59 corresponding to each second sensing electrode 31 are connected together by conductive jumpers 60. The jumpers 60 each span a part of a first sensing electrode 10 and the jumpers 60 are insulated from the first sensing electrodes 10 by a thin layer of dielectric material (not shown) which may be localised to the area around the intersection of the jumper 60 and the first sensing electrode 10), wherein the plurality of first and second electrodes are configured for mutual capacitive touch sensing (see para. [0117. Mutual capacitances between any pair of a first sensing electrode 10 and a second sensing electrode 31, may be measured by the capacitive touch controller 5 according to known methods); 
a transparent cover (see Fig. 33, cover lens 46, and para. [0179]. The cover lens 46 is made of glass, or PET or any other substantially transparent material); 
a transparent piezoelectric film stacked between the transparent cover and the plurality of first and second electrodes (see Fig. 33, layer of piezoelectric material 12 between cover lens 46 and first and second sensing electrodes 10 and 31 and para. [0179]. The layer of piezoelectric material 12 is made of PVDF or any other substantially transparent piezoelectric material); and 
a patterned counter electrode stacked between the transparent piezoelectric film and the transparent cover (see Fig. 33, patterned common electrode 61 between the layer of piezoelectric material 12 and the cover lens 46), wherein the patterned counter electrode is an interconnected conductive region formed from the union of a plurality of counter electrode elements (see Fig. 8 and para. [0051]); 
wherein the patterned counter electrode comprises a grid formed from the union of a plurality of first counter electrode line elements extending in a first direction and a plurality of second counter electrode line elements extending in a second direction (see Fig. 8 and para. [0129]-[0130]. Referring to FIG. 8, a patterned common electrode 61 may take the form of a Cartesian grid. The conductive region of the patterned common electrode 61 includes struts 62 extending in the first direction x and having a width W in the second direction y, and struts 63 extending in the second direction y and having a width W in the first direction x. The struts 61 extending in the first direction x are evenly spaced in the second direction y with a spacing S, and the struts 63 extending in the second direction y are evenly spaced in the first direction x with the same spacing S. The struts 62, 63 are joined where they intersect such that the patterned common electrode 61 is formed of a single region of conductive material).
However, “the patterned common electrode 61 may be arranged to reduce the magnitude of the mutual capacitances between the sensing electrodes 10, 31 and the common electrode 11” (see para. [0130]).

Other prior art, Guo et al. (US 20200218384 A1) teaches a touch substrate includes a common electrode, a piezoelectric material layer and a touch electrode sequentially disposed on the substrate. The touch electrode includes a plurality of touch driving electrodes and a plurality of touch sensing electrodes. The touch driving electrodes and the touch sensing electrodes cross with each other and are insulated from one another. The common electrode has a grid shape (see Fig. 1,  para. [0005]-[0006], para. [0059]). However, the arrangement can effectively reduce capacitance between the common electrode and the touch driving electrode (see para.[0071]-[0072], and  para.[0077]).

None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following:

Claim 5:
lateral displacements of the plurality of counter electrode elements with respect to the plurality of first and second electrodes are configured to maximise a capacitance between the patterned counter electrode and the plurality of first electrodes, or between the patterned counter electrode and the plurality of second electrodes; wherein the patterned counter electrode comprises a grid formed from union of a plurality of first counter electrode line elements extending in a first direction and a plurality of second counter electrode line elements extending in a second direction
In combination with all other claim limitations.

Claim 15:
lateral displacements of the plurality of counter electrode elements with respect to the plurality of first and second electrodes are configured to maximise a capacitance between the patterned counter electrode and the plurality of first electrodes, or between the patterned counter electrode and the plurality of second electrodes; wherein the patterned counter electrode comprises a grid formed from union of a plurality of first counter electrode line elements extending in a first direction and a plurality of second counter electrode line elements extending in a second direction
In combination with all other claim limitations.

Claim 16:
wherein the patterned counter electrode comprises a grid formed from union of a plurality of first counter electrode line elements extending in a first direction and a plurality of second counter electrode line elements extending in a second direction; 
the method of optimising the touch sensor comprising: mapping, for a range of lateral displacements of the plurality of counter electrode elements with respect to the plurality of first and second electrodes, a capacitance between the patterned counter electrode and the plurality of first electrodes, or a capacitance between the patterned counter electrode and the plurality of second electrodes; determining optimal lateral displacements for the plurality of counter electrode elements which maximise the capacitance between the patterned counter electrode and the plurality of first electrodes; outputting the optimal lateral displacements
In combination with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        



/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        03/28/2022